                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CERTAIN UNDERWRITERS AT
LLOYD'S AND THOSE COMPANIES
SEVERALLY SUBSCRIBING TO                                  8:16CV116
BOEING POLICY NUMBER
MARCW150053 AND RELATED
POLICIES GOVERNING THE CARGO,                    ORDER TO SHOW CAUSE

                  Plaintiff,

      vs.

BAUER BUILT, INC.,

                  Defendant.


      Filings 349, 350, 357, and 358 were filed under seal by Plaintiff; Filing 364
was filed under seal by Defendant. As to all these filings, counsel did not file a
motion to file under seal as required under Nebraska Civil Rule 7.5, and therefore
they never obtained the requisite leave of the court to file sealed entries on the
court’s docket. Furthermore, only the court can see docket entries for sealed
filings, and the court’s electronic filing system does not serve a copy of such
filings on opposing counsel. That may explain why Bauer Built’s counsel was
unaware that a brief (Filing No. 349) and evidence (Filing No. 350) were filed in
support of Plaintiff’s motion for summary judgment. See Filing No. 360 (Motion to
Strike or in the Alternative, Brief in Opposition to Plaintiffs' Motion for Partial
Summary Judgment on Damages).


      The court has now changed the filing status for Filings 349, 350, 357, 358
and 364 to “restricted access,” meaning only court users and counsel of record
can see the docket entries and open the documents. The notices of electronic
filing were regenerated and now all counsel can access to these filings from the
court’s docket.


       However, it is unclear whether restricted access is required; that is, since
no request was ever made, the court does not know whether the parties are
requesting anything other than public access to Filings 349, 350, 357, 358 and
364.


       Accordingly,


       IT IS ORDERED that as to Filings 349, 350, 357, 358 and 364, on or
before December 7, 2018, the filing parties shall show cause why these filings
should not be placed on the court’s public docket, in the absence of which the
court will lift all filing restrictions and permit public access.


       November 28, 2018.
                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge




                                             2
